  Case 1:20-cr-00126-LMM-JSA Document 55 Filed 08/19/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

                                                                  :
UNITED STATES OF AMERICA,  :
                           :
       v.                  : CRIMINAL CASE NO.:
                           : 1:20-CR-00126-LMM-JSA
THOMAS ADDAQUAY, NANA :
ADDAQUAY and SACOYA LYONS, :
                           :
             Defendants.   :

      ORDER GRANTING ADDITIONAL TIME TO FILE PRETRIAL
       MOTIONS AND CONTINUING PRETRIAL CONFERENCE

          The Court finds that the interests of justice in continuing the pretrial motions

deadline and in rescheduling the pretrial conference substantially outweigh the

interests of the public and defendants in the speedy resolution of this matter, and

thus the Clerk is directed to count as excludable any delay occurring in extending

the motions deadline and the holding of the pretrial conference. 18 U.S.C. § 3161,

et seq.

          Specifically, the defendants filed unopposed motions to continue the pretrial

conference, docs. [47], [49], [50], [51], indicating that they received voluminous

discovery, and therefore need additional time to review the discovery before

determining what pretrial motions should be filed, if any.

          IT IS HEREBY ORDERED that the motions are GRANTED. The pretrial

conference currently scheduled for August 21, 2020, is RESCHEDULED to

Friday, October 23, 2020, at 10:00 a.m. and the Defendants shall file pretrial
  Case 1:20-cr-00126-LMM-JSA Document 55 Filed 08/19/20 Page 2 of 2




motions on or before October 20, 2020.

      The time between August 18, 2020 and October 20, 2020 is excluded from

Speedy Trial Act calculations for the reasons set out above.

      IT IS SO ORDERED this 18th day of August, 2020.




                                      ___________________________________
                                      JUSTIN S. ANAND
                                      UNITED STATES MAGISTRATE JUDGE




                                         2
